Exhibit 10.28

 

EXECUTION VERSION

 

AMENDMENT NO. 1, dated as of March 11, 2015 (this “Amendment”), to the
Intercreditor Agreement dated as of October 10, 2012 by and between Bank of
America, N.A. as ABL Collateral Agent and Wells Fargo Bank, National Association
as Notes Collateral Agent (the “Intercreditor Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Intercreditor Agreement.

WHEREAS, Joseph T. Ryerson & Son, Inc., successor in interest to Ryerson Inc.
(the “Company”) desires to amend the Intercreditor Agreement on the terms set
forth herein;

WHEREAS, Section 7.4 of the Intercreditor Agreement provides that the Company
may amend the Intercreditor Agreement in order to secure additional extensions
of credit that do not expressly violate the ABL Credit Agreement or the
Indenture, without the consent of any other Person;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Amendment to Intercreditor Agreement.  The Intercreditor Agreement is,
effective as of the Amendment No. 1 Effective Date (as defined below), hereby
amended by replacing the definition of “ABL Obligations” in its entirety with
the following:

“ABL Obligations” shall mean all “Secured Obligations” as defined in the ABL
Security Agreement.

Section 2.Effectiveness.  Section 1 of this Amendment shall become effective
upon the execution and delivery of this Amendment by the Company (such date, if
any, the “Amendment No. 1 Effective Date”).

Section 3.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 4.Applicable Law.  THIS AMENDMENT HAS BEEN NEGOTIATED, EXECUTED AND
DELIVERED AND SHALL BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK.  THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF).

 

--------------------------------------------------------------------------------

 

Section 5.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. 

Section 6.Effect of Amendment.  Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Secured Parties
under the Intercreditor Agreement, and (ii) shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Intercreditor Agreement or any other provision of
either such agreement or any other Credit Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Intercreditor
Agreement or any other Credit Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect and nothing herein can or
may be construed as a novation thereof.  This Amendment shall constitute a
Credit Document for purposes of the Credit Agreement and from and after the
Amendment No. 1 Effective Date, all references to the Intercreditor Agreement in
any Credit Document and all references in the Intercreditor Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Intercreditor Agreement, shall, unless expressly provided otherwise, refer to
the Intercreditor Agreement as amended by this Amendment.

 

-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

JOSEPH T. RYERSON & SON, INC.

By:/s/ Robert Delaney
Name: Robert Delaney
Title: Treasurer

 

 

[Signature Page to Amendment]

